            Case 2:18-cv-02413-JHS Document 11 Filed 12/05/18 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
JAMES W. MOODY,                                   :
                                                  : CIVIL ACTION
                             Plaintiff,           : No. 2:18-cv-02413
                                                  :
       v.                                         :
                                                  :
THE CITY OF PHILADELPHIA, et al.                  :
                                                  :
                             Defendant            :
                                                  :

                                           ORDER

       AND NOW, this _________ day of __________________, 2018, it is HEREBY

ORDERED that Plaintiff’s Motion For Leave to File an Amended Complaint (ECF No. 9) is

DENIED. To the extent Plaintiff seeks leave to obtain early discovery, Plaintiff’s Motion is

denied. Plaintiff may not request discovery from Defendants prior to the filing of an Answer by

Defendants and a subsequent Rule 26(f) conference between the parties.



                                                          BY THE COURT:



                                                          ____________________________
                                                          Juan R. Sánchez, C.J.
            Case 2:18-cv-02413-JHS Document 11 Filed 12/05/18 Page 2 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
JAMES W. MOODY,                                      :
                                                     : CIVIL ACTION
                               Plaintiff,            : No. 2:18-cv-02413
                                                     :
       v.                                            :
                                                     :
THE CITY OF PHILADELPHIA, et al.                     :
                                                     :
                               Defendant             :
                                                     :

                 DEFENDANTS’ RESPONSE IN OPPOSITION
   TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

       To the extent the Court construes Plaintiff James W. Moody’s Motion for Leave to File

an Amended Complaint as a motion for early discovery, this Court should deny this motion

because he has not shown good cause for Defendants to prematurely identify “names, badge

numbers, worker I.D. numbers, positions, ranks, and titles” of unspecified individuals

presumably associated with the City of Philadelphia departments he has sued. Given the breadth

of Plaintiff’s Amended Complaint and the outstanding motion to dismiss the Amended

Complaint, such discovery is unlikely to serve the interests of judicial economy as it would likely

further diffuse Plaintiff’s unfocused allegations.

       Accordingly, Defendants the City of Philadelphia (the “City”), the Philadelphia Police

Department, the Gun Permit Unit, Commissioner Richard Ross, Jr., the Board of License &

Inspection, and Bradford A. Richman hereby oppose Plaintiff’s Motion for Leave to File an

Amended Complaint.
         Case 2:18-cv-02413-JHS Document 11 Filed 12/05/18 Page 3 of 7



I.     BACKGROUND

       Plaintiff brought suit against Defendants alleging civil rights violations primarily arising

from two encounters with Philadelphia police officers and subsequent administrative hearings

revoking his license to carry a firearm (“LTCF”). See generally Am. Compl. (ECF No. 4).

Plaintiff’s Amended Complaint spans 114 pages and concerns separate incidents occurring from

May 2, 2016 to, at least, August 3, 2017. See, e.g., Am. Compl. at ¶¶ 115, 117–18 (ECF No. 4).

Plaintiff’s allegations identify, in part, various non-defendant individuals who took part in his

police encounters or administrative hearings. See, e.g., Am. Compl. at ¶¶ 117–18 (ECF No. 4)

(Plaintiff was “intercepted” by Officer Cave).

       Defendants filed a second motion to dismiss the Amended Complaint alleging, inter alia,

it was unduly unfocused in violation of Federal Rule of Civil Procedure 8(a) and that the Court

should abstain from jurisdiction pursuant to Younger v. Harris, 401 U.S. 37 (1971), given the

nature of the state hearings revoking Plaintiff’s LTCF. 2d Mot Dismiss (ECF No. 8). Plaintiff has

filed an opposition to this motion, (P.’s Opp. 2d Mot. Dismiss (ECF No. 10)), and the Court has

not yet ruled on the motion.

       After Defendants filed the second motion to dismiss, Plaintiff also filed a Motion for

Leave to File an Amended Complaint. Mot. Am. Compl. (ECF No. 9). In this motion, Plaintiff

requests “the time to Amend Complaint not be started until All of the names, badge numbers,

worker I.D. numbers, positions, ranks, and titles be forwarded to Plaintiff.” Mot. Am. Compl. at

1 (ECF No. 9). He attached to this motion a proposed order which would command the City

produce this information. Mot. Am. Compl. at 3 (ECF No. 9). He does not describe which

individuals he wants identified, beyond “Police Officers, Gun Unit Supervising Personnel, L&I

Hearing board(s) as they were involved in both incidents surrounding this matter.” Mot. Am.

Compl. at 3 (ECF No. 9).
                                                 2
          Case 2:18-cv-02413-JHS Document 11 Filed 12/05/18 Page 4 of 7



II.    ARGUMENT

       “A party may not seek discovery from any source before the parties have conferred as

required by Rule 26(f), except . . . when authorized by these rules, by stipulation, or by court

order.” Fed. R. Civ. Proc. 26(d)(1). Neither the Rules nor the Third Circuit Court of Appeals

have provided guidance or a standard to determine when early discovery is appropriate. Bath

Auth., LLC v. Anzzi LLC, No. 18-00834, 2018 WL 5112889, at *8 (E.D. Pa. Oct. 19, 2018);

Wiluna Holdings, LLC v. Does 1-50, No. 13-1143, 2013 WL 1336792, at *1 (E.D. Pa. April 3,

2013). Third Circuit district courts either apply an injunctive relief standard or a good cause

standard. Bath Auth., LLC, 2018 WL 5112889, at *8 (denying early discovery).

       Under the injunctive relief standard, the party seeking early discovery must demonstrate

(1) irreparable injury; (2) some probability of success on the merits; (3) some connection

between the expedited discovery and the avoidance of irreparable injury; and (4) some evidence

that the injury allegedly avoided by early discovery is greater than the injury suffered by the

party providing early discovery. Id.

       Under the more commonly applied good cause standard, the moving party “must show

the request is reasonable in light of the relevant circumstances.” Id. at *8–9. Courts weigh the

moving party’s need against “the breadth of the discovery requests and the prejudice to the

responding party.” Id. at *9. Good cause is typically found where a party is seeking a preliminary

injunction, where there is a risk of destruction of evidence, or where the case involves

infringement or unfair competition. Id.

       Under either of the standards laid out in Bath Authority, LLC, Plaintiff is not entitled to,

and certainly has not made a showing that he is entitled to, early discovery. First, Plaintiff has

not demonstrated any harm that will arise if he is required to wait to conduct discovery. For

example, the City will have the identity of its employees as it proceeds through litigation and
                                                3
            Case 2:18-cv-02413-JHS Document 11 Filed 12/05/18 Page 5 of 7



there is no risk of its destruction. Second, there has been no showing that Plaintiff’s request is

reasonable particularly given the indeterminate breadth of the request and the current posture of

the litigation. Plaintiff has not described the individuals about whom he wants more information.

Instead, he simply asks the City to identify employees “as to be in the Civil Action.” That is,

Plaintiff asks the City to credit his allegations and to identify whom he should name as

Defendants in his action. The City of course denies liability and has no basis to identify which

individuals Plaintiff is seeking additional information on. Defendants would be prejudiced by

having to interpret Plaintiff’s broad request and reach conclusions about what is relevant to his

claims.

          This is particularly so where Plaintiff’s allegations remain unfocused and a motion to

dismiss on this basis is still pending. Given Plaintiff’s previous pleadings, it seems likely that

early discovery would burden the Defendants by requiring them to address even further

allegations that are not short and plain statements of Plaintiff’s claims. Put differently, Plaintiff

has demonstrated he is familiar with certain individuals involved in his encounters with

Defendants and has sufficient information to raise claims as he sees fit. He does not need

additional discovery at this time and the Court, based on Defendant’s motion to dismiss, should

appropriately narrow the action to those legal claims—if any—that have been plausibly stated

before early discovery further complicates this action.

III.      CONCLUSION

          For all of the reasons set forth above, Defendants respectfully request that the Court deny

Plaintiff’s request for early discovery.




                                                   4
        Case 2:18-cv-02413-JHS Document 11 Filed 12/05/18 Page 6 of 7



Date: December 5, 2018                    Respectfully submitted,

                                          _/s/ Andrew F. Pomager___________
                                          Andrew F. Pomager
                                          Assistant City Solicitor
                                          Pa. Attorney ID No. 324618
                                          City of Philadelphia Law Department
                                          1515 Arch Street, 14th Floor
                                          Philadelphia, PA 19102
                                          215-683-5446 (phone)
                                          215-683-5397 (fax)
                                          andrew.pomager@phila.gov




                                      5
      Case 2:18-cv-02413-JHS Document 11 Filed 12/05/18 Page 7 of 7



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
JAMES W. MOODY,                                     :
                                                    : CIVIL ACTION
                              Plaintiff,            : No. 2:18-cv-02413
                                                    :
       v.                                           :
                                                    :
THE CITY OF PHILADELPHIA, et al.                    :
                                                    :
                              Defendant             :
                                                    :

                             CERTIFICATE OF SERVICE

       I hereby certify that on the date below the foregoing Defendants’ Response in

Opposition to Plaintiff’s Motion for Leave to File an Amended Complaint was filed via

the Court’s electronic filing system and is available for downloading. I also certify that a

copy has been served upon the Plaintiff by mail, postage prepaid, as follows:

James W. Moody
612 East Vernon Road
Philadelphia, PA 19119
Appearing pro se

Date: December 6, 2018                             Respectfully submitted,

                                                   _/s/ Andrew F. Pomager________
                                                   Andrew F. Pomager
                                                   Assistant City Solicitor
                                                   Pa. Attorney ID No. 324618
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   215-683-5446 (phone)
                                                   215-683-5397 (fax)
                                                   andrew.pomager@phila.gov
